DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-19 are objected to because of the following informalities: 
Claim 15 recites the recitation “removeably coupled”. It is suggested to amend to --removably coupled-- in order to fix a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leoncavallo (US 6,305,576).
	Regarding claim 1, Leoncavallo discloses a concentrate cartridge 30 comprising: a hollow cylindrical element 32 having a chamber formed therein configured to receive a concentrate material therein (see fig. 1 and col. 4, lines 13-16), the hollow cylindrical element 32 having an upper end and a lower open end (see fig. 1); a seal 42 configured to seal the lower open end of the hollow cylindrical element 32 (see fig. 1 and col. 4, lines 22-25); and a cap 48 configured to be received on the lower open end of the hollow cylindrical element 32 (see fig. 1).
	Regarding claim 10, Leoncavallo discloses wherein the cap 48 includes threads on an inner surface thereof and the hollow cylindrical element 32 includes threads formed on an outer surface thereof for engaging the threads of the cap 48 (see fig. 1 and col. 4, lines 35-38).
Regarding claim 13, Leoncavallo discloses wherein the seal 42 is coupled to the lower end of the hollow cylindrical element 32 with an adhesive (see col. 4, lines 21-25).
Regarding claim 14, Leoncavallo discloses wherein an induction seal is used to couple the seal 42 to the lower end of the hollow cylindrical element 32 (see col. 4, lines 21-25).
Regarding claim 15, Leoncavallo discloses a concentrate cartridge 30 and container assembly comprising: a container 10 including a body portion 12 for receiving a diluent fluid (see fig. 1 and col. 4, lines 14-15), the body portion 12 having an opening (see fig. 1); and a concentrate cartridge 30 having a chamber for receiving a concentrate material therein (see fig. 1, and col. 4, lines 12-16), the chamber having a closed end and an open end (see fig. 1), the open end coupled to a seal 42 (see fig. 1), the concentrate cartridge 30 removably disposed through the opening of the container 10 (see fig. 1 and col. 4, lines 45-47), a concentrate cap 48 removeably coupled to the concentrate cartridge 30 (see fig. 1).
Regarding claim 16, Leoncavallo discloses wherein the seal 42 is perforable through a cavity (formed via lower opening) formed in the concentrate cartridge 30 by a dispensing means (via member 40, to dispense the content of the cartridge 30 into the container 10) to open the seal 42 (see fig. 1 and col. 4, lines 53-54).
Regarding claim 18, Leoncavallo discloses wherein further including a container cap 28 coupled to the open end of the body portion 12 (see fig. 1), the container cap 28 cooperating with the body portion to stabilize the concentrate cartridge 30 therebetween (see fig. 1).
Regarding claim 19, Leoncavallo discloses wherein the concentrate cartridge 30 includes a flange 56 configured to engage the open end of the body portion of the container 10 about the opening (see fig.1 and col. 4, lines 49-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leoncavallo (US 6,305,576) as applied to claim 1 above, further in view of Bartolucci et al. (US 2021/0253303).
	Regarding claim 11, Leoncavallo discloses all the elements of the claimed invention except the teaching of the hollow cylindrical element, the seal, and the cap being produced from recyclable materials.
Bartolucci teaches a concentrate cartridge (insert), wherein the cartridge and additional elements are made from material which may be recycled (see paragraph 66).
Accordingly, it would have been obvious to provide the Leoncavallo cartridge (and additional elements, i.e. seal and cap) being produced from recyclable material, as taught by Bartolucci, in order to provide a cartridge of material which may be suitable for reuse, being environmentally friendly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leoncavallo (US 6,305,576) as applied to claim 1 above, further in view of Mueller et al. (US 8,794,474).
	Regarding claim 12, Leoncavallo discloses all the elements of the claimed invention except the teaching of the hollow cylindrical element being formed from a high-density polyethylene.
	Mueller teaches a concentrate cartridge formed from conventional materials known in the art, such as high-density polyethylene (see col. 3, lines 51-57).
	Accordingly, it would have been obvious to one having ordinary skill in the art to have constructed the hollow cylindrical element of the Leoncavallo device, of high-density polyethylene, since it has been held to be within the general skill of a worker in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Allowable Subject Matter
Claim 20 is allowed. Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 2-9, the prior art of record fails to teach or render obvious a dip tube (i.e. of a dispensing means) which punctures the seal. Regarding claim 17, the prior art of record fails to teach or render obvious cavity being separated from the chamber by a wall. Regarding claim 20, the prior art of record fails to teach or render obvious a method of diluting a concentrate with a diluent, particularly including the step of removing the cap from the concentrate cartridge, inserting the concentrate cartridge through the opening of the container after the step of removing the cap; and releasing the concentrate material from the concentrate into the container by puncturing the seal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klima et al. (US 5,871,122) and Ribeiro et al. (US 11,260,409) show other cartridge and container assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754